Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cover (US 2015/0381859, hereinafter Cover).
Re claim 1, Cover discloses, an image capturing apparatus, comprising: a main frame (164), having a side wall (any portion of 164, see fig 5)); a lens module (227), assembled to the main frame; a middle pillar (132), assembled to the main frame; a module board (236), assembled to the main frame; a first housing (110 and 112), assembled to the main frame and covering the module board, wherein the first housing, the module board, and the middle pillar are located on a same longitudinal axis of the main frame, the first housing and the module board are opposite to the middle pillar with the main frame interposed therebetween, the module board is located between the first housing and the main frame, and the lens module is located on a horizontal axis of the main frame (see fig 5); and a second housing (114), assembled to the 
Cover fails to explicitly disclose a first housing and the second housing encapsulate the main frame and instead discloses a first (110), second (112), and third (114) housing.
It would have been obvious to one having ordinary skill in the art before the invention was filed to integrate 110 and 112 into a single piece, to reduce complexity since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Re claim 2, Cover discloses the limitations of claim 1 including wherein the second housing has an opening (with the same rationale applied above, it would be obvious to integrate (120 and 144 into a single piece to reduce complexity, as a single piece the second housing has an opening, fig 5), and the middle pillar penetrates the opening and is assembled to the main frame (fig 5).
Re claim 3, Cover discloses the limitations of claim 1 including wherein the side wall crosses a seam between the first housing and the second housing (230 fig 5)
Re claim 14, Cover discloses the limitations of claim 1 including further comprising: a base (130), assembled to the middle pillar and opposite to the main frame, wherein the base is located on the longitudinal axis (fig 5).

Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696